            Case 2:18-cr-00277-RAJ Document 77 Filed 03/10/21 Page 1 of 1



1                                                  THE HONORABLE RICHARD A. JONES
2

3

4

5

6

7                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
8                                   AT SEATTLE
9     UNITED STATES OF AMERICA,                       Case No. 2:18-cr-00277-RAJ
10                    Plaintiff,                      ORDER GRANTING DEFENDANT
11          v.                                        LORCH’S THIRD UNOPPOSED
                                                      MOTION TO EXTEND
12    CRAIG LORCH,                                    COMMITMENT DATE NO EARLIER
                                                      THAN MAY 15, 2021
13                    Defendant.
14
            THIS MATTER comes before the Court on Defendant Craig Lorch’s
15
     Unopposed Third Motion to Extend Commitment Date.
16
            The Court has considered the unopposed motion, supporting documents, and the
17
     remainder of record on file. Being fully informed, the Court hereby GRANTS
18
     Defendant Craig Lorch’s motion (Dkt. # 75) and extends his Bureau of Prisons
19   Commitment to a date no earlier than May 15, 2021.
20          Mr. Lorch and his counsel are directed to notify this Court and the United States
21   Probation and Pretrial Services of his new commitment date.
22

23          DATED this 10th day of March, 2021.

24

25                                                   A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge
27

28
     ORDER RE MOTION TO EXTEND                                ORRICK, HERRINGTON & SUTCLIFFE LLP
     COMMITMENT DATE                                                 701 Fifth Avenue, Suite 5600
     Case No. 2:18-CR-00277                                        Seattle, Washington 98104-7097
                                                                            +1-206-839-4300
